Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/22/2021.  Presently claims 1-25 are pending. New claims 26-30 have been added.
Claim 15 rejected under 35 USC § 112 because the claim introduce a new matter.

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 01/22/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Burk (US4390136A) does not disclose the new amendments of claims 1 and 20.

In response to this argument, the prior art of Burk (US4390136A) disclose:
at least one outward-facing outlet opening for receiving aggregate material, said outlet opening along a first radial plane intersecting said central axis (figs.1-4: the 

a first wall arrangement (figs.4-9: (7, 8, 9, 23, 24, 27, and 30)) disposed to a first lateral side of said first radial plane, said first wall arrangement configured to retain a first bed of aggregate material upon rotation of said rotor (col.4 lines 46-58) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)); 
a second wall arrangement (figs.4-9: (7, 8, 9, 23, 24, 27 and 30)) disposed to a second lateral side of said first radial plane, said second wall arrangement configured to retain a second bed of aggregate material upon rotation of said rotor, said first wall arrangement and said second wall arrangement being symmetrical about said first radial plane (fig.4: the rotor having plurality of wall arrangements (7, 8, 9, 23, 24, and 27)) (col.4 lines 46-58) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).




wherein said outward-facing outlet opening is defined on a first side thereof by a first inward-facing planar surface (see fig.4 below), said first inward-facing planar surface comprising a distal end (fig.4: the end at (B1)) of said first wall arrangement, 
and wherein said outward-facing outlet opening is defined on a second side thereof by a second inward-facing planar surface (see fig.4 below), said second inward-facing planar surface comprising a distal end (fig.4: the end at (B2)) of said second wall arrangement.
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    821
    833
    media_image1.png
    Greyscale
















Applicant argued that the prior art of Bechler (US4756484A) does not disclose the new amendments of claims 15.

a plurality of rock shelf chambers (fig.3: (289)), each rock shelf chamber ,each rock shelf chamber configured to support a bed of aggregate material (fig.3: the elements (289) having the anvil (80) and plate (280), fig.5: the material bed (284) are supported on the plate (280) (col.7 lines 20-65);

 such that a first subset of aggregate material fills each of said rock shelf chambers to form a plurality of beds of aggregate material in said rock shelf chambers, a second subset of aggregate material contacts at least one of said plurality of beds of aggregate material (figs.4: the plate (280) having projecting flange (282) to facilitate retention a sufficient quantity of the material bed (284). The supporting gusset member (286) is to support two adjacent plates (280)
Therefore, it will be a retention material to the left side and right side of plate (286); and the left side material is contacted the right side of the material because the plates (286) is not extended all the way to the top plate (40). The left side material is corresponding to a first subset of aggregate material; and the right side material is corresponding to a second subset of aggregate material); and   
a third subset of aggregate material contacts at least one of said plurality of anvils (col.7 last 3 lines-col.8 line 3: for further fill the cover the anvils (80) and cover all the space to the top).

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 and 20-26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Burk (US4390136A).
Regarding claim 1, Burk disclose a rotor (fig.1: (2)) positioned to rotate about a central axis (fig.1: shaft (3)) and at least partially radially inwardly of a crushing chamber (fig.1: the chamber of crusher (1)) (col.4: lines 3-8), 
said rotor comprising: 
an upward-facing inlet (fig.1: (45)) opening axial with said central axis (col.5: lines 18-23); 

a first wall arrangement (figs.4-9: (7, 8, 9, 23, 24, 27 and 30)) disposed to a first lateral side of said first radial plane, said first wall arrangement configured to retain a first bed of aggregate material upon rotation of said rotor (col.4 lines 46-58) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)); 
a second wall arrangement (figs.4-9: (7, 8, 9, 23, 24, 27 and 30)) disposed to a second lateral side of said first radial plane, said second wall arrangement configured to retain a second bed of aggregate material upon rotation of said rotor, said first wall arrangement and said second wall arrangement being symmetrical about said first radial plane (fig.4: the rotor having plurality of wall arrangements (7, 8, 9, 23, 24, and 27)) (col.4 lines 46-58) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).
wherein said outward-facing outlet opening (figs.1-4: the opening between the wall arraignments (figs.4-9: (7, 8, 9, 23, 24, 27, and (30)) is defined on a first side 
and wherein said outward-facing outlet opening is defined on a second side thereof by a second inward-facing planar surface (see fig.4 below), said second inward-facing planar surface comprising a distal end (fig.4: the end at (B2)) of said second wall arrangement.

    PNG
    media_image1.png
    821
    833
    media_image1.png
    Greyscale

















Regarding claim 2, Burk disclose wherein upon rotation of the rotor, a first subset of said aggregate material contacts said first bed before exiting said outlet opening, and wherein a second subset of said aggregate material contacts said second bed before exiting said outlet opening (fig.4: the rotor having plurality of wall arrangements (7, 8, 9, 23, 24, 27 and 30)) (col.4 lines 46-58) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).

Regarding claim 3, Burk disclose wherein said first bed has a first inner surface, and wherein said second bed has a second inner surface, and wherein said first and second inner surfaces are symmetrical about said first radial plane opening (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)). 
 
Regarding claim 4, Burk disclose wherein said first and second beds are symmetrical about said first radial plane (col.4 lines 46-58) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and 1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).  

Regarding claim 5, Burk disclose the rotor further comprising: a floor disposed (figs.3 and 9: (19)) radially inwardly of the outlet opening, 
the floor including at least one removable wear plate (figs.3 and 9: (33)), the floor being disposed symmetrically about said first radial plane (col.5 last 4 lines-col.6 line 1).

Regarding claim 6, Burk disclose a fastener for removably securing at least one removable wear plate (figs.3 and 9: (33)) in position, wherein said fastener is covered by one of said first and second beds during operation (col.5 lines 11-12; figs.3 and 9: element (17) and bolt (43) configured for fastened the wear plate (33)) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).

Regarding claim 7, Burk disclose wherein said central axis is vertical (fig.1: (3)).  
Regarding claim 8, Burk disclose wherein each of said first and second wall arrangements (figs.4-9: (7, 8, 9, 23, 24, 27 and 30)) comprise a sidewall (fig.8: (27)), a rear wear tip holder (figs.7-8: (23)) securing a rear wear tip (holder (23) is holding the rear wear tip (7)) (col.4 lines 46-58),

and a forward wear tip holder (figs.7-8: (21)) securing a forward wear tip (holder (21) is holding the forward  wear tip (7)) (col.4: lines 46-46).

Regarding claim 10, Burk disclose said first wall arrangement (col.4 lines 46-58; figs.4-9: (7, 8, 9, 23, 24, 27 and 30)) comprise a sidewall having first (fig.7: (24)) and second wall (fig.7: (9)) portions, said first wall (fig.7: (24)) portion being disposed at a first offset angle relative to said first radial plane, said second wall portion (fig.7: (9)) being disposed at a second offset angle relative to said first radial plane, said second offset angle being greater than said first offset angle (the element (9) is offset from element (24)).

Regarding claim 11, Burk disclose wherein said rotor (figs.1 and 2: (2)) is positioned with respect to at least one anvil (figs.1 and 2: (6)) of the crushing chamber, 
wherein said anvil includes a first vertical face and a second vertical face, wherein said first and second vertical faces are disposed symmetrically about a second radial plane extending through said anvil (fig. 2: right and left vertical faces of  the rectangular element (6)), 
wherein rotation of said rotor causes aggregate material to be thrown outward from said rotor through said at least on outlet opening toward said at least one anvil (col.5 lines 31-36).
  
Regarding claim 12, Burk disclose wherein said rotor (figs.1 and 2: (2)) is positioned with respect to first and second anvils (figs.1 and 2: (6)) of the crushing chamber, 
wherein said first and second anvils (figs.1 and 2: (6)) are disposed symmetrically about a second radial plane extending between said first and second anvils such that rotation of said rotor causes aggregate material to be thrown outward from said rotor through said at least on outlet opening toward said first and second anvils (col.5 lines 31-36). 

Regarding claim 13, Burk disclose first and second anvils are removably supported on a circumferential floor of the crushing chamber (figs.1 and 2: see the bolts that extend through the element (6)).  

Regarding claim 14, Burk disclose said rotor is configured to be operably coupled with a motor (fig.1: (4)) for rotating said rotor about the central axis (col.4 line 5).

Regarding claim 26, Burk disclose a first wear-resistant wear tip (figs.4-8: (7)) removably mounted at said distal end of said first wall arrangement (see fig.4 above); and a second wear-resistant wear tip (figs.4-8: (7)) removably mounted at said distal end of said second wall arrangement (see fig.4 above).


Regarding claim 20, Burk disclose a method of crushing aggregate material (abstract), comprising:
 rotating a rotor (fig.1: (2)) in a first direction about a vertical axis (shaft (3)); receiving aggregate material in said rotor; 
retaining a first bed of aggregate material in said rotor against a first inward-facing planer surface (see fig.4 above); 
forming a second bed of aggregate material in said rotor against a second inward-facing planer surface (see fig.4 above) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)); 
by rotation of said rotor, dispersing aggregate material radially between said first and second beds from said rotor such that aggregate material contacts at least one of said first and second beds (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)); 
striking aggregate material dispersed from said rotor against a crushing chamber (fig.1: the chamber of crusher (1)) disposed radially outwardly of said rotor (figs.1 and 2: breaker blocks (6)) (col.4: lines 3-8) (col.5 lines 31-36); 
and rotating said rotor in a second direction opposite said first direction about said vertical axis (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material 1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed));
and releasing aggregate material from an outward-facing outlet opening (figs.1-4: the opening between the wall arraignments (figs.4-9: (7, 8, 9, 23, 24, 27, and (30)), wherein said outward-facing outlet opening is defined on a first side thereof by said first inward-facing planar surface (see fig.4 above), and wherein said outward-facing outlet opening is defined on a second side thereof by said second inward-facing planar surface (see fig.4 above).

Regarding claim 21, Burk disclose said first and second beds are generally symmetrical (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).

Regarding claim 22, Burk disclose selectively installing one or more anvils (figs.1 and 2: breaker blocks (6)) on a subset of anvil supports in said crushing chamber; 
and accumulating a rock pack in an open volume in said crushing chamber (col.5 lines 31-47: some of material will be accumulate in the chamber of the crusher (14)).  

Regarding claim 23, Burk disclose orienting said one or more anvils (figs.1 and 2: breaker blocks (6)) symmetrically about a vertical radial plane extending through said vertical axis.
  
Regarding claim 24, Burk disclose removably supporting a floor (figs.3 and 9: (33)) disposed symmetrically about a vertical plane extending through said vertical axis (col.5 last 4 lines-col.6 line 1); and supporting said first and second beds on said floor 
(col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).  

Regarding claim 25, Burk disclose installing a first removable wear tip holder adjacent to a sidewall to form a first wall arrangement ; installing a second removable wear tip holder adjacent to a sidewall to form a second wall arrangement  (figs.4-9:  plurality of wall arrangement (7, 8, 9, 23, 24, and 27)), each wall arrangement having the tip holder (7) is installed adjacent the to sidewall (27) (col.4 lines 46-58); 
supporting said first bed against said first wall arrangement; and supporting said second bed against said second wall arrangement (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 (corresponding to the first bed); if the rotor rotates counter clock-wise the material will build up along line (46) between point A and B2 (corresponding to the second bed)).  

Claim 15-18 and 28-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bechler (US4756484A).

Regarding claim 15, Bechler disclose, a vertical shaft impact crusher (abstract), comprising: 
a crushing chamber (figs.1-4: (14)) being arranged circumferentially about a central axis (fig.1: (22)) (col.3 lines 16-47), said crushing chamber comprising: 
a circumferential floor (figs.2-4: (280)); 
an outer circumferential wall (figs.2-4: (72)) (col.3 lines 56-60); 
a lower circumferential lip (fig.4: (282)) (col.7 lines 20-65); 
a plurality of rock shelf chambers (fig.3: (289)), each rock shelf chamber ,each rock shelf chamber configured to support a bed of aggregate material (fig.3: the elements (289) having the anvil (80) and plate (280), fig.5: the material bed (284) are supported on the plate (280) (col.7 lines 20-65),each rock shelf chamber comprising: 
a first support (see fig.3 below: element (286), first support) extending radially at least partway from said lower circumferential lip to said outer circumferential wall (fig.4: the element (286) extended between lip (282) to the outer circumferential wall (72)); 
a second support extending (see fig.3 below: element (286), second support) radially at least partway from said lower circumferential lip to said outer circumferential wall (fig.4: the element (286) extended between lip (282) to the outer circumferential wall (72)), 

a plurality of anvils (fig.3: (80)) removably (fig.3: (84)) supported on said circumferential floor (col.4 lines 22-39), 
said plurality of anvils (fig.3: (80)) supported outside of said plurality of rock shelf chambers (figs.3-4); 
and a rotor (figs.3-4: (24)) disposed to rotate about said central axis, said rotor disposed at least partially radially inwardly of said crushing chamber (figs.1-4: (14)), said rotor comprising: 
an upward-facing inlet opening (fig.1: (54)), said axis extending through said inlet opening (fig.1 and col.3 lines 16-47); 
at least one radially outward-facing outlet opening (fig.3: the opening between elements (100)), said outlet opening intersecting a first radial plane, said first radial plane intersecting said axis (col.5 lines 1-20); 
a first wall arrangement (fig.3: (100, 102, and 104)) disposed to a first lateral side of said first radial plane (col.5 lines 1-20); 
a second wall arrangement (fig.3: (100, 102, and 104)) disposed to a second lateral side of said first radial plane, said second wall arrangement and said second wall arrangement being generally symmetrical about said first radial plane (the rotor having a plurality of wall arrangements (fig.3: (100, 102, and 104)), 
wherein rotation of said rotor causes aggregate material to be thrown outward from said rotor through said at least one outlet opening toward said crushing chamber (col.8 lines 29-41).

 such that a first subset of aggregate material fills each of said rock shelf chambers to form a plurality of beds of aggregate material in said rock shelf chambers, a second subset of aggregate material contacts at least one of said plurality of beds of aggregate material (figs.4: the plate (280) having projecting flange (282) to facilitate retention a sufficient quantity of the material bed (284). The supporting gusset member (286) is to support two adjacent plates (280).Therefore, it will be a retention material to the left side and right side of plate (286); and the left side material is contacted the right side of the material because the plates (286) is not extended all the way to the top plate (40). The left side material is corresponding to a first subset of aggregate material; and the right side material is corresponding to a second subset of aggregate material); 
and a third subset of aggregate material contacts at least one of said plurality of anvils (col.7 last 3 lines-col.8 line 3: for further fill the cover the anvils (80) and cover all the space to the top).

Regarding claim 16, Bechler disclose a floor (figs.1: (90)) disposed radially inwardly of the outlet opening, 
the floor including at least one removable wear plate (fig.1: (120)), the floor being disposed symmetrically about said first radial plane (col.5 last 5 lines-col.6 line 2).






    PNG
    media_image2.png
    777
    630
    media_image2.png
    Greyscale

















Regarding claim 17, Bechler disclose a fastener for removably securing at least one removable wear plate in position, wherein said fastener is covered by a bed of aggregate material (fig.3: (106)) during operation (col.5 lines 15-22 and col.5 last 5 lines-col.6 line 2) (col.4 lines 13-21) (col.5 lines 18-42 and fig.4: if the rotor rotates clock-wise the material will build up along line (46) between point A and B1 2 (corresponding to the second bed)).

Regarding claim 18, Bechler disclose wherein said central axis is vertical (fig.1: (22)).
19. The vertical shaft impact crusher of claim 15, wherein each of said first and second wall arrangements comprise a sidewall, a rear wear tip holder securing an rear wear tip, and a forward wear tip holder securing a forward wear tip.

Regarding claims 28-30, Bechler disclose wherein each of said plurality of anvils is oriented symmetrically about said radial plane;
wherein a first anvil and a second anvil of said plurality of anvils are disposed symmetrically to one another about said radial plane (fig.3: the brackets are oriented symmetrically about the radial plane; the anvils (80) are placed in the brackets (78); the anvils (80) may be place in the all the bracket (78) as desired (col.2 lines 33-51; col.4 line 22; and col.8 last 8 lines-col.9 line 2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Burk (US4390136A) in view of Rodriguez (US4940188A).

Regarding claim 9, Burk does not disclose a horizontal cross-sectional portion of said rear wear tip is at least partially surrounded by said rear wear tip holder such that aggregate material does not contact said horizontal cross-sectional portion until at least some material of said rear wear tip holder is removed;
wherein both of said first and second wear-resistant wear tips are at least partially comprised of tungsten carbide

Rodriguez teaches a tip holder for the rotor (abstract), comprising:
 a holder (figs.8-10: (28)) having a body (figs.8-10: (63)) that surrounded wear tips (figs.8-10: 57,59, and 61-62) (col.8 line 43-col.9 line 16);
the wear tips are comprised tungsten carbide (col.8 lines 11-14).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wall arrangements of Burk to have a horizontal cross-sectional portion of the rear wear tip is .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725